DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6 and 13-18) in the reply filed on 06/16/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites, “a filler mixture comprising at least one coloring additive, reflective elements, and at least one inert inorganic filler, and bentonite clay,” it is unclear whether or not the composition comprises a filler mixture comprising both a coloring additive and reflective elements or a filler mixture comprising a coloring additive or reflective elements. Clarification is needed. For art purposes, the examiner construes the filler mixture comprises both at least one coloring additive and reflective elements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PUFFER, SR. et al. (U.S. Publication No. 2016/0024338, PUFFER, SR.) in view of WO 2016/205382, hereinafter BAO).
Regarding claims 1, 13,  and 14, PUFFER, SR. teaches a composition for use as a road marking substance and a method thereof provides for the steps of mixing a binder mixture with a filler mixture. The composition is formed into pellets (Abstract; [0010]).  The binder can be alkyd-based (Abstract; [0017 and 0025]. The binder includes rosin resins, wax, and a plasticizer (Abstract; [0016-0018, 0020, 0022, and 0029]). The filler contains titanium dioxide, a pigment and ground calcium carbonate (Abstract; [0031]) (which reads on the coloring additive). The pelletized mixture of raw materials with embedded reflective elements [0008-0009]. The thermoplastic marking material comprises glass beads [0016, 0031, and 0033]. PUFFER, SR. teaches glass beads are incorporated into a material so that as the material degrades under UV, water, and traffic exposure the glass beads will become exposed and serve as reflective elements for nighttime visibility while under illumination from vehicle’s headlamps [0005]. 
The composition further comprises kaolin clay as an anti-clumping agent ([0066]; Claims 26 and 27).
However, PUFFER, SR. does not teach a binder mixture comprising at least one ethylene copolymer and a filler mixture comprising bentonite clay. 
In the same field of endeavor of pavement markings (Abstract), BAO teaches a composition comprises a thermoplastic binder rosin acids, rosin esters, ethylene-vinyl acetate copolymers and etc. (p. 5, line 25 to p. 6, line 6). The composition further comprises fillers including bentonite clay and kaolin clay (p. 7, lines 6-16). 
Given PUFFER, SR. teaches the thermoplastic marking material comprises kaolin clay as an anti-clumping agent ([0066]; Claims 26 and 27), it would have been obvious to the person of ordinary skill in the art to have substituted the kaolin clay of PUFFER, SR. for the bentonite clay of BAO for its art recognized function as a filler for pavement marking compositions. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Regarding claim 16, PUFFER, SR. teaches the pellet coating can be selected from a group containing kaolin clay, calcined clay , micronized waxes, and other anti-clumping materials [0066]. The coating is not just limited to calcium carbonate and a person of ordinary skill is also a person of ordinary creativity, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR International Co. V Teleflex Inc 550 USPQ2d 398, 421 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763